MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                       FILED
      regarded as precedent or cited before any                                Apr 23 2019, 10:45 am

      court except for the purpose of establishing                                  CLERK
                                                                                Indiana Supreme Court
      the defense of res judicata, collateral                                      Court of Appeals
                                                                                     and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Daniel Hageman                                            Curtis T. Hill, Jr.
      Marion County Public Defender Agency                      Attorney General
      Indianapolis, Indiana
                                                                Caroline G. Templeton
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dominique Mitchell,                                       April 23, 2019
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                18A-CR-2429
              v.                                                Appeal from the
                                                                Marion Superior Court
      State of Indiana,                                         The Honorable
      Appellee-Plaintiff                                        Peggy Hart, Magistrate
                                                                Trial Court Cause No.
                                                                49G10-1805-CM-17114



      Vaidik, Chief Judge.


[1]   In September 2018, Dominique Mitchell was convicted of three

      misdemeanors—carrying a handgun without a license, driving while


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2429 | April 23, 2019                    Page 1 of 2
      suspended, and possession of marijuana—and sentenced to 120 days on home

      detention through Marion County Community Corrections. The trial court

      ordered Mitchell to pay a home-detention fee but did not specify the amount of

      the fee. In November 2018, Marion County Community Corrections filed a

      discharge summary indicating that Mitchell had successfully completed his

      sentence, that he had “paid $150 towards [his] fees,” and that he is “currently

      $422 in arrears to Marion County Community Corrections.” Appellant’s App.

      Vol. II p. 51. Apparently Marion County Community Corrections had itself

      determined that Mitchell’s home-detention fee would be $572.


[2]   Mitchell now appeals, arguing that it is the responsibility of the trial court to set

      an offender’s home-detention fee and asking us to remand this matter to the

      trial court for that purpose. Indiana Code section 35-38-2.5-6(7) provides that

      an order for home detention must include, among other things, “[a]

      requirement that the offender pay a home detention fee set by the court[.]”

      (Emphasis added.) The State agrees that, in light of this statute, remand is

      appropriate. We agree with the parties and remand this matter to the trial court

      so that it can set the amount of the home-detention fee.


[3]   Remanded.


      Kirsch, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2429 | April 23, 2019   Page 2 of 2